Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 17 June 2022 has been approved by the PTO.

Claims 1-20 are allowed over the prior of record and in light of applicant’s argument.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other features of the claims the combination of  29aggregating a set of observation data corresponding to indications of 10detected operations associated with the first endpoint media device and/or the second 11endpoint media device and mapped to a set of one or more content items, the set of one or 12more content items comprising the content item of the first content composite; and 13based at least in part on the set of observation data, adapting a second 14content composite so that the second content composite is modified based at least in part 15on a second content item, and providing the second content composite to facilitate 16presentation of the second content composite by one or both of the first endpoint media 17device and the second endpoint media device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454